              Case 3:20-mj-70028-MAG
     Case 3-20-mj-70076-MAG-1         Document
                                 Document      48 in
                                          35 Filed Filed
                                                     CAND11/05/20  Page 1 of 4Page 1 of 4
                                                            on 11/04/2020



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SCOTT D. JOINER (CABN 223313)
   Assistant United States Attorneys
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          scott.joiner@usdoj.gov
 8

 9 Attorneys for United States of America

10                                     UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                         SAN FRANCISCO DIVISION

13
      UNITED STATES OF AMERICA,                        )   NO. CR 20-MJ-70028
14                                                     )   NO. CR 20-MJ-70076
              Plaintiff,                               )
15                                                     )   STIPULATION TO CONTINUE HEARING AND
         v.                                            )   EXCLUDE TIME FROM NOVEMBER 5, 2020 TO
16                                                     )   DECEMBER 17, 2020; [PROPOSED] ORDER
      MOHAMMED COLIN NURU,                             )
17                                                     )
              Defendant.                               )
18                                                     )

19

20            The court granted a continuance in these matters to November 5, 2020, in light of the COVID 19
21 pandemic and shelter-in-place orders for the City and County of San Francisco and State of California.

22 In light of ongoing limitations on in-person meetings and court appearances, the parties now request that

23 the matters be continued to December 17, 2020.

24            It is further stipulated by and between counsel for the United States and counsel for defendant
25 Mohammed Nuru, that time be excluded under the Speedy Trial Act from November 5, 2020 through

26 December 17, 2020. Defendant Nuru waives the time for a preliminary hearing on each Complaint

27 under Rule 5.1 of the Federal Rules of Criminal Procedure through December 17, 2020. Pursuant to

28 stipulation, the Court previously excluded time under the Speedy Trial Act through and including

      STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
      CR 20-MJ-70028; CR 20-MJ-70076
              Case 3:20-mj-70028-MAG
     Case 3-20-mj-70076-MAG-1         Document
                                 Document      48 in
                                          35 Filed Filed
                                                     CAND11/05/20  Page 2 of 4Page 2 of 4
                                                            on 11/04/2020



 1 November 5, 2020, in light of the complexity of the cases – which the government represents involves

 2 more than 1,500 recorded calls or conversations and thousands of pages of documents – the time

 3 available for indictment, and for effective preparation of counsel.

 4           For the same reasons, including the time available for indictment during the current pandemic,

 5 the parties stipulate and agree that excluding time from November 5, 2020 through December 17, 2020,

 6 in both matters, will allow for the effective preparation of counsel and is appropriate based on the

 7 complexity of the cases and the amount of time necessary to return and file an indictment under the

 8 circumstances within the time specified by 18 U.S.C. § 3161(b). See 18 U.S.C. §§ 3161(h)(7)(B)(ii),

 9 3161(h)(7)(B)(iii), 3161(h(7)(B)(iv); see also United States v. Pete, 525 F.3d 844, 852-53 (9th Cir.

10 2008) (“the STA makes no distinction regarding the applicability of the exclusions under § 3161(h)(1) to

11 the pre-indictment period (governed by § 3161(b)) and the pretrial period (governed by §§ 3161(c) and

12 (e)).”); United States v. Murray, 771 F.2d 1324, 1328 (9th Cir. 1985) (“In cases of relative complexity,

13 with multiple defendants and ongoing investigations such as here, it may be quite unreasonable to expect

14 the preparation and return of an indictment within thirty days… In the case at bar, efficiency and

15 economy were definitely served by the sixty day extension.”).

16           The parties further stipulate and agree that the ends of justice served by excluding the time from

17 November 5, 2020 through December 17, 2020, from computation under the Speedy Trial Act outweigh

18 the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A), (B)(ii)-

19 (iv).

20           SO STIPULATED.

21

22 DATED: November 4, 2020                                       /s/
                                                          SCOTT D. JOINER
23                                                        Assistant United States Attorney
24

25 DATED: November 4, 2020                                      /s/
26                                                        ISMAIL RAMSEY
                                                          RAMSEY & EHRLICH, LLP
27                                                        Counsel for Defendant Mohammed Nuru

28

      STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
      CR 20-MJ-70028; CR 20-MJ-70076
              Case 3:20-mj-70028-MAG
     Case 3-20-mj-70076-MAG-1         Document
                                 Document      48 in
                                          35 Filed Filed
                                                     CAND11/05/20  Page 3 of 4Page 3 of 4
                                                            on 11/04/2020



 1                                            [PROPOSED] ORDER

 2           Pursuant to stipulation, the appearance currently set for November 5, 2020 is HEREBY

 3 CONTINUED to December 17, 2020.

 4           Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

 5 Court finds that failing to exclude the time from November 5, 2020 through December 17, 2020, would

 6 unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

 7 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The

 8 Court also finds that excluding the time from November 5, 2020 through December 17, 2020, is

 9 appropriate in light of the complexity of the case, which the government represents involves more than

10 1,500 recorded calls or conversations and thousands of pages of documents, and the amount of time

11 necessary to return and file an indictment under the circumstances, including the current pandemic and

12 shelter-in- place orders, within the time specified by 18 U.S.C. § 3161(b). See 18 U.S.C.

13 §§ 3161(h)(7)(B)(ii), 3161(h)(7)(B)(iii); see also United States v. Pete, 525 F.3d 844, 852-53 (9th Cir.

14 2008) (“the STA makes no distinction regarding the applicability of the exclusions under § 3161(h)(1) to

15 the pre-indictment period (governed by § 3161(b)) and the pretrial period (governed by §§ 3161(c) and

16 (e)).”); United States v. Murray, 771 F.2d 1324, 1328 (9th Cir. 1985) (“In cases of relative complexity,

17 with multiple defendants and ongoing investigations such as here, it may be quite unreasonable to expect

18 the preparation and return of an indictment within thirty days… In the case at bar, efficiency and

19 economy were definitely served by the sixty day extension.”).

20           The Court further finds that the ends of justice served by excluding the time from November 5,

21 2020 through December 17, 2020, from computation under the Speedy Trial Act outweigh the best

22 interests of the public and the defendant in a speedy trial. Therefore, and with the consent of the parties,

23 IT IS HEREBY ORDERED that the time from November 5, 2020 through December 17, 2020, shall be

24 excluded from computation under the Speedy Trial Act. 18 U.S.C. §§ 3161(h)(7)(A), (B)(ii)-(iv).

25 / /

26 / /

27 / /

28 / /

      [PROPOSED] ORDER EXCLUDING TIME
      CR 20-MJ-70028; CR 20-MJ-70076
              Case 3:20-mj-70028-MAG
     Case 3-20-mj-70076-MAG-1         Document
                                 Document      48 in
                                          35 Filed Filed
                                                     CAND11/05/20  Page 4 of 4Page 4 of 4
                                                            on 11/04/2020



 1 The Court also orders that the time for a preliminary hearing be extended under Rule 5.1 of the Federal

 2 Rules of Criminal Procedure and the time within which to conduct a preliminary hearing is waived with

 3 the consent of the Defendant through December 17, 2020.

 4           IT IS SO ORDERED.

 5
           November 4, 2020
 6 DATED: ___________________                                  ___________________________
                                                               HON. VIRGINIA K. DEMARCHI
 7                                                             UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] ORDER EXCLUDING TIME
      CR 20-MJ-70028; CR 20-MJ-70076
